DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-4, 7-9, 12, 13, 16-18, 22-26, 30, 32 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, Shaw et al. (USPN 11,044,773) teaches a method in a first Access and Mobility Management Function (AMF) node, comprising: obtaining first information of the first AMF node, the first information at least includes one or more identifier [Col. 11, line 57 – Col. 12, line 9]; obtaining second information of each of all other nodes within the same AMF set as the first AMF node, the second information includes Relative Capacity (RC) and one or more identifier [Col. 11, line 57 – Col. 12, line 9].
However, Shaw does not teach determining backup AMF for at least one identifier of the first AMF based on the first information and the second information in an autonomous way, without the participation of the Operation Administration and Maintenance (OAM).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prasad et al. (US-PGPUB 2021/0219197) teaches the first base station central unit is coupled to a first base station distributed unit.  The computational capacity is an available computational capacity.  The first base station central unit is coupled to the first base station distributed unit.  The computational capacity of the first base station central unit is greater than or equal to a threshold.
Wang et al. (US-PGPUB 2021/0176650) teaches receiving a data collection request from a requesting NF entity including a data collection object indicating data to be collected from a sub-set of the set of NF entities and a data collection policy indicating data be collected.  The selected data is determined based on the data collection object included in the data collection request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464